--------------------------------------------------------------------------------

Exhibit 10.3

(English Translation)

Sale & Purchase Contract

Contract No:

Place of execution : Shenzhen

Buyer (Party A): MenQ Technology Limited
Address: 13 BC Jinrun Plaza, Shenzhen Road, Futian District, Shenzhen
Legal Representative: Chen Ruo Fei

Provider (Party B): Avnet Sunrise Limited
Address: 10/F, Block A, Electronic & Technology Building, middle Shennan Road,
Shenzhen City
Legal Representative:

Party A and Party B, in fully friendly negotiation, entered into this contract,
dated as of September 23, 2009 ("effective date") that Party A would purchase
Microsoft’s WINCE Core 5.0/6.0 Runtime License from Party B, for establishment
of long-term partnership and assurance of timely scale-delivery and quality of
products, subjected to Contract Law of People’s Republic of China and related
rules and regulations.

1.



Name, Specification, Performance, Place of Production, Quantity, Unit Price

Name

Specification

Brand

Quantity

Unit Price

Tax Rate (%)

Price before Tax

WINCE Core

884-00304

Microsoft

900,000

(Omitted

0

(Omitted and

5.0/6.0 Runtime

ZH-00019

 

sheets

and Filed

 

Filed Separately

License

 

 

 

Separately

 

with the SEC)

 

 

 

 

with the

 

 

 

 

 

 

SEC)

 

 

Total Amount: (Omitted and Filed Separately with the SEC)  

The products described above shall be CNR products and shall not be revocable,
and returned. The delivery date of such products shall not be changed.

2.

Price

2.1

The price described above shall be effective from 11/01/2009 to 10/30/2010.

2.2

The price described above shall be discounted price offered by Party B on the
basis of Microsoft global price system, provided that Party A should purchase
900,000 sheets of products described above ("Product") within a natural year.
Both parties agreed that Party A should pick up all products described above
prior to October 31, 2010, subjected to this contract; Otherwise, Party B shall
have right to issue invoice to Party A regarding the rest of products which
shall be deemed that Party A would have purchased products in such quantities.
Party A shall immediately accept delivery of this product in such quantities and
pay for them, subjected to this contract.

--------------------------------------------------------------------------------

2.3

Price described above shall include the package fee and delivery fee.

3.

Delivery

3.1

Party B shall deliver products described above in installments to Party A within
one year, subjected to Party A’s delivery notice (in the form of order sealed by
both parties, the order shall be in accordance with this contract)agreed by
Party B.

3.2

Delivery Period

Party B shall deliver the goods later on thirty business days as of the date of
receipt of Party A’s delivery notice unless both parties negotiated extra. The
delivery date accepted by Party B shall be anticipated. In the event of delay of
delivery, both parties shall settle such matter in friendly negotiation manner.
Party A shall not revoke to deliver other products in the event of delay
delivery of some parts of products listed in delivery notice.

3.3

Place of Delivery

Party B shall deliver goods to MenQ International unless both parties negotiated
extra.

4.

Risk

Damage, ruin or vanish of such products etc risk shall be borne by Party B prior
to delivery of such to Party A. Contrarily, the risk aforesaid shall be borne by
Party A.

5.

Products’ check and acceptance

5.1

Party B shall deliver products to the place described above and Party A shall
accept the delivery and do primary check against products. The primary check
shall include appearance, specification, quantity, size of products whether all
of such items shall be in accordance with this contract. If not, Party A shall
notify on the receipt of signature. Party A shall check and accept the products
at the date of signed receipt of delivery. The standard of check and acceptance
shall be instructed by Microsoft.

5.2

Party A shall bring up this issue to Party B within two business days as of the
date of check and acceptance in the event of demur of quantity, quality and
performance of such products. Party B shall reply and settle the issue by Party
A within seven business days upon receipt of Party A’s demur.

5.3

Party B ensure that the products shall be subjected to standards of Microsoft
original factory.

6.



Payment Terms

Party B shall place order to original factory upon receipt of Party A’s order.
Party B shall notify Party A to pay upon arrival of goods in Party B ‘s
warehouse and arrange the delivery of goods in accordance with this contract
upon receipt of Party A’s payment.

--------------------------------------------------------------------------------

(Note: Both parties shall do such transaction at the price of (Omitted and Filed
Separately with the SEC) per sheet during this period of this contract . In the
event that the quantity of goods actually purchased by Party A is equal to or
exceed 900 K sheets during this period of this contract, Party B shall return
price difference (Total amount : (Omitted and Filed Separately with the SEC)) or
goods whose value shall be equal to total price difference (180 K sheets =
(Omitted and Filed Separately with the SEC)) to Party A in non-installment
within one month upon expiration of this contract. In the event that Party A
does not purchase quantity of goods stated in this contract, Party B shall not
return price difference and goods in equal value.)

Party B shall be paid interest at the rate of 1.5 % per month regarding the days
(from the deadline to date of actual payment) delay of payment of amounts stated
in invoice and the reasonable attorney fee and other expenditure arose from this
matter.

7.

After-sale Service

Party B shall actively assist Party A to solve the technology problems. In the
event that Party B could not solve such problem, both parties agree that both of
them shall assist original factory to solve such problem.

8.

The third party patent

Product includes software and other intellectual property, applicable third
party’s rights such as patent, copyright and/ or user’s license criterion. Upon
bilateral consents, except the approvals and authorization granted from Party
B’s factory to Party A, any agreements in this contract can not be deemed as any
transfer or approval of any copyrights that are related to licensed products.

9.

Limited promises from Party B

Party B shall transfer to Party A of all the guarantees and compensations
provided by the original factory, including any transferable guarantees and
compensations on invasion of related copyrights. Party B guarantees the products
shall be in accordance to the standard book provided by original factory. Party
B shall not guarantee on the marketability, goal-meeting ability and innovation.
In the case that products are not in accordance to the standard book or any
disputes arising from copyrights or other rights, Party B can assist Party A to
coordinate with original factory. Party B shall not bear any responsibilities in
such events.

10.

Amendments and transfers of contracts

10.1.

Both parties shall amend such contracts upon bilateral consents. Prior to the
agreements on any amendments, this contract shall be valid. The amendment to
such contract can only be made in written form and executed by the authorized
representatives from Party A and B .

10.2.

In the case that either Party intents to transfer the stated rights and
obligations to any third party, a written consent from the other party is
required. It shall be deem as invalid transfer if the written approval from the
other party is missing. The other Party could require the People’s court to
justify that the transfer is not valid. Party B and its related companies shall
bear the obligations stated in this contract. This contract is binding for the
successor and transferees.

11.

Obligations

Under the largest extent approved by law, Party B shall not bear any obligations
in the losses caused form indirect, special, random or continuous basis. Party A
is not entitled to seek any ramification from Party B. Such losses include, loss
on net profit or revenue, loss on data, not able to be used, heavy
industrialization, expense on manufacturing, indemnity to reputation and loss on
clients. For all the losses, Party A shall obtain remediation or compensation
from Party A in the amount not exceeding disputable products’ price.

--------------------------------------------------------------------------------

12.

Confidentialities

Party A shall bear the obligations to keep confidential on the related technical
documents, information on Party B’s products related to this contract and copies
of this contract. Without approval from Party B, Party A shall not transfer,
copy, publish or through other methods to release such information to any third
party.

Party A and B shall bear the obligation on confidentialities on any
"Confidential Information" marked by the other party. Except the disclosure is
necessary in performing this contract, either party shall not disclose any
stated information to third party.

13.

Out of controlled scale by Party B

Party B shall not bear any obligation of the non delivery or late delivery of
the valid orders due to the reasons out of Party B’s control. (for example,
force majeure, action or non-action of Party A, human or natural caused
disasters, epidemic diseases, short supply in materials, strikes, terrorist
activities, transportation delay or no able to acquire labor or material from
normal channels).

14.

control on importing & exporting

Certain products and related technologies and documents distributed by Party B
are regulated by U.S. exporting control law, regulations and orders and
exporting control laws and regulations of other countries. Party A shall not
transfer any related technologies or documents directly or indirectly to any
third party or country, which is prohibited or restricted by such exporting law
or regulation. Party A agrees to obtain the necessary licenses or approvals on
exporting or transfer.

15.

Applicable laws

This contract is under the adjustment of the law of People’s Republic of China.
(excluding application on the "international goods sales Treaty" published by
United Union).

16.

Settlement on disputes

Any dispute arising from the execution of this contract shall be settled via
negotiation. In the case that the issue can not be settled via negotiation, such
dispute shall be submitted to the China International Economic and Trade
Arbitration Commission ("IETA") for settlement. The settlement from IETA shall
be final and are effective to both parties.

17.

Usage of products

The products shall be used in accordance to relevant regulations of original
factory.

--------------------------------------------------------------------------------

18.

Conditions on effectiveness & valid term

This contract shall be made on two copies, each party keep on and shall be
effective from the effective date described above. (This is not in a written
form below, only the stamps from both parties).

19.

Others

In the case that the suggestions and statements are provided free, then such
statements or suggestions are the convenience provided by Party B to Party A.
Party B shall not bear any responsibility on the content and usage of such
statement or suggestion.

In the case that Party B is not objective to any documents, delivery or behavior
provided or performed by Party A, Party B shall not be deemed as abandon to any
term stated in this agreement.

Any non-exercisable term stated in this contract shall not affect the execution
on other terms.

Party A and B shall perform under the laws and regulations accordingly.

Entireness of such contract; This contract includes all the understandings of
stated contents from Party A and B and shall replace all the related contracts
previously entered. Amendments to this contract shall be conducted in writing
and shall be executed by the representatives by both parties.

Notification; Any notification under such contract shall be delivered through
registered letters or verified delivery companies and shall present receipt or,
through recognized 24-hour post delivery to delivery to the above stated
addresses. The receipts shall be the executing individuals below.

Party A: MENQ TECHNOLOGY LIMITED
Address: 13 BC, JINRUN PLAZA, SHENNAN ROAD
Contact:
Phone:
Fax:
Authorized signature:
Date:

Party B: AVNET SUNRISE LIMITED
Address: 10/F, Block A, Electronic & Technology Building, middle Shennan Road,
Shenzhen city Contact:
Phone:
Fax:
Authorized signature:
Date:

--------------------------------------------------------------------------------